Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: item 80, shown in figures 4-5. It appears as if item 80 is “a first pin” set forth in paragraph 28, line 5. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “52” has been used to designate what appears to be a crop divider as a part of topper 24 in figure 1, and fan hub 52 in figures 2-3. It is suggested item 52 be removed from figure 1. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not 

Specification
The disclosure is objected to because of the following informalities: 
item 80, shown in figures 4-5, is not set forth in the specification. It is suggested that either paragraph 28, line 5 read “a first pin 80” or the reference number be removed from the figures
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 12 sets forth that the height of the separator is not varied between the transport and harvest positions. It is unclear if this language means that the height of the separator is not varied at all, or that the height can only be set to a transport mode height and a harvesting height with no intermediate heights. 
Claim 9 recites the limitation "the cylindrical tube" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to read “a cylindrical sleeve”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 10, 13, 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Halls (US 20090017885 A1).

Regarding claim 1, Halls discloses discloses a harvester comprising: 
a main frame (50, see Fig. 2) supported on a ground surface for transport along the ground surface; 
an inlet (41) for receiving a crop; 
and a separator (52) for separating the crop into a first portion and a second portion, the separator comprising a hood (64) having an outlet (haystack H), and a fan (62) operable to generate an airflow through the outlet, 


    PNG
    media_image1.png
    504
    767
    media_image1.png
    Greyscale

Halls Figure 2
Regarding claim 2, Halls discloses the harvester of claim 1, wherein the first portion comprises billets to be harvested (grain crop C), and the second portion comprises extraneous plant matter to be discarded (residue H).
Regarding claim 3, Halls discloses the harvester of claim 1, wherein the separator includes a cylindrical sleeve, the hood being slidable along the cylindrical sleeve between the transport position and the harvest position.
Regarding claim 4, Halls discloses the harvester of claim 3, wherein the cylindrical sleeve includes a central axis oriented substantially vertically and the outlet of the hood is offset from the central axis.
Regarding claim 5, Halls discloses the harvester of claim 3, wherein one of the cylindrical sleeve and the hood is nested within the other of the cylindrical sleeve and the hood.
Regarding claim 10, Halls discloses the harvester of claim 1, wherein the hood is configured to translate between the transport position and the harvest position.
Regarding claim 13, Halls discloses a method of operating a harvester, the method comprising: 
positioning a hood (64) of an separator of the harvester in a transport position; 
repositioning the hood from the transport position to a harvest position such that the height of the hood above a ground surface is greater than in the transport position (see Fig. 2); 
separating a crop into a first portion and a second portion; 
actuating a fan (62) coupled to the hood to move the second portion of the crop into the hood, through the hood, and out to the ground surface through an outlet of the hood.
Regarding claim 14, Halls discloses the method of claim 13, wherein repositioning the hood further comprises axially translating the hood along a nested sleeve.
Regarding claim 18, Halls discloses a separator (52) for removing extraneous plant matter from a harvester, the separator comprising: 
a hood (64) having an inlet and an outlet; 
a fan (62) positioned within the hood and operable to generate an airflow through the outlet; and a
cylindrical sleeve nested relative to the hood, the cylindrical sleeve having an inlet and an outlet, wherein the outlet of the cylindrical sleeve provides extraneous plant matter to the inlet of the hood; 
.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6, 7, 16, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Halls (US 20090017885 A1) in view of Ameye (US 5558282 A).

Regarding claim 6, Halls discloses the harvester of claim 1.
Halls does not disclose a linear actuator operable to move the hood from the transport position to the harvest position, and is silent as to how the hood is raised.
In the same field of endeavor, Ameye discloses a linear actuator (cylinder 108) designed to adjust the vertical position of a discharge chute (spout 100) relative to a blower (48).
It would be obvious to one of ordinary skill in the art to provide the hood disclosed by Halls with the actuator disclosed by Ameye as a way of adjusting the position of the hood.
Regarding claim 7, Halls in view of Ameye, discloses the harvester of claim 6, further comprising a linkage assembly having at least two linkages (Ameye: 107, 106) fastened to and rotatable relative to one another, and coupled to the linear actuator and the hood, wherein the linear actuator is operable to rotate the linkage assembly to move the hood from the transport position to the harvest position.
Regarding claim 8, Halls discloses the harvester of claim 1, 
Halls does not disclose a holding system fastened to the hood and operable to hold the hood in the harvest position, and is silent as to how the hood is raised or held in place.
In the same field of endeavor, Ameye discloses a linear actuator (cylinder 108) designed to adjust the vertical position of a discharge chute (spout 100) relative to a blower (48).
It would be obvious to one of ordinary skill in the art to provide the hood disclosed by Hall with the actuator disclosed by Ameye as a way of adjusting the position of the hood and holding it in place.
Regarding claim 16, Halls discloses the method of claim 14.
Halls does not disclose repositioning the hood further comprises activating a linear actuator to drive the sleeve from the transport position to the harvest position.
In the same field of endeavor, Ameye discloses a linear actuator (cylinder 108) designed to adjust the vertical position of a discharge chute (spout 100) relative to a blower (48).
It would be obvious to one of ordinary skill in the art to provide the hood disclosed by Halls with the actuator disclosed by Ameye as a way of adjusting the position of the hood.
Regarding claim 17, Halls discloses the method of claim 16, further comprising locking the hood in the harvest position and deactivating the linear actuator (Ameye: the linear actuator only moves the hood through operator input).
Regarding claim 19, Halls discloses the separator of claim 18.
Halls does not disclose a linear actuator operable to move the hood from the transport position to the harvest position, and a linkage assembly having at least two linkages fastened to and rotatable relative to one another, and coupled to the linear actuator and the hood, wherein the linear actuator is operable to rotate the linkage assembly to move the hood from the transport position to the harvest position.
In the same field of endeavor, Ameye discloses a linear actuator (cylinder 108) and linkages (106, 107) designed to adjust the vertical position of a discharge chute (spout 100) relative to a blower (48).
It would be obvious to one of ordinary skill in the art to provide the hood disclosed by Halls with the actuator and linkage assembly disclosed by Ameye as a way of adjusting the position of the hood.
Regarding claim 20, Halls discloses the separator of claim 18
Halls does not disclose a holding system fastened to the hood and operable to hold the hood in the harvest position, and is silent as to how the hood is raised or held in place.
In the same field of endeavor, Ameye discloses a linear actuator (cylinder 108) designed to adjust the vertical position of a discharge chute (spout 100) relative to a blower (48).
It would be obvious to one of ordinary skill in the art to provide the hood disclosed by Hall with the actuator disclosed by Ameye as a way of adjusting the position of the hood and holding it in place.


Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Halls (US 20090017885 A1) in view of Archibald (WO 0032026 A1).

Regarding claim 11, Halls discloses the harvester of claim 1.
Halls does not disclose wherein the fan is height adjustable.
In the same field of endedavor, Archibald discloses a cane harvester separator wherein the fan (18) is height adjustable (see Fig. 3, 5) beneath the hood (16). 
	It would be obvious to one of ordinary skill in the art to provide the fan disclosed by Halls with the vertical adjustability disclosed by Archibald as a way of more effectively removing trash from the crop.  
Regarding claim 12, Halls, in view of Archibald, discloses the harvester of claim 11, wherein the height of the separator is not varied between the transport and harvest positions.

Allowable Subject Matter
Claims 9 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8 and 20 set forth a holding system. Examiner suggests these claims be amended to include the holding blocks included in the specification to overcome the above rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE IVY RUNCO whose telephone number is (469)295-9123.  The examiner can normally be reached on 8-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        





/M.I.R./Examiner, Art Unit 3671